DATED JANUARY 24, 2008 PROSPECTUS WELLENTECH SERVICES, INC. 3,425,000 SHARES COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 3,425,000 shares of our common stock can be sold by selling security holders at a fixed price of $0.01 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. Wellentech is considered to be in unsound financial condition. Our Auditor has expressed substantial doubt about our ability to continue as a going concern. Persons should not invest unless they can afford to lose their entire investments. The purchase of the securities offered though this prospectus involves a high degree of risk. You should carefully consider the factors described under the heading “Risk Factors” beginning on Page 2. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Our common stock will be penny stock; therefore, trading in our securities is subject to penny stock considerations. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The Date Of This Prospectus Is:JANUARY 24, 2008 Table of Contents TABLE OF CONTENTS Prospectus Summary PAGE About our Company 1 Summary Financial Data 1 Risk Factors 2 Use of Proceeds 6 Determination of the Offering Price 6 Selling Shareholders 7 Plan of Distribution 8 Legal Proceedings 9 Directors, Executive Officers, Promoters and Control Persons 9 Security Ownership of Certain Beneficial Owners and Management 11 Description of Securities Interests of Named Experts and Counsel 11 Interests of Named Experts and Counsel 12 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 12 Organization Within Last Five Years 12 Description of Business 13 Management’s Discussion and Analysis or Plan of Operation 13 Description of Property 15 Certain Relationships and Related Transactions 15 Market for Common Equity and Related Stockholder Matters 15 Changes in and Disagreements with Accountants on Accounting and Financial 16 Executive Compensation 17 Available Information 17 Index to Financial Statements F-1 Table of Contents ABOUT OUR COMPANY Wellentech Services Inc. (“Wellentech”) was incorporated on November 7, 2005 under the laws of the State of Nevadaas an early stage product and services company that designs and installs systems for data, voice, video and telecom. We intend to grow our business aggressively through organic growth. Our offerings include Wireless Fidelity, or Wi-Fi, with the deployment of a fixed Wireless Local Area Network. We believe we can integrate superior solutions across a vast majority of communication requirements. We intend to earn revenue for rendering services which will include; (i) the installation of data, voice, video and telecom networks; (ii) the sale of networking products that are installed and (iii) consulting services in the assessment of existing networks. We offer expertise in the wired networking infrastructure industry; we can design, manage, install and service our wireless customers with the same processes, personnel and management. As well as the services we provide, we purchase and resell products such as networking routers, cable, software and video equipment that are involved in our project installations. We purchase our products from various distributors. In the event that any of these distributors cease operations, our business would not be adversely affected because these products are readily available from multiple distributors locally, regionally or nationally. TERMS OF THE OFFERING The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $.01 was determined by the price shares were sold to our shareholders in a private placement memorandum and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis or Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations data and balance sheet data for the twelve months ended December 31, 2006 and for the period from Inception (November 7, 2005) to December 31, 2005 are from our audited financial statements. The statement of operations data and balance sheet data for the six months ended September 30, 2007 and for the period from Inception (November 7, 2005) to September 30, 2007 are derived from our unaudited financial statements. For the year ended December 31, 2006 (audited) For the quarter ended September 30, 2007 (unaudited) From Inception (November 7, 2005) to September 30, 2007 (unaudited) STATEMENT OF OPERATIONS Revenues 10,400 6,400 16,280 Total Operating Expenses 35,443 8,131 66,130 Net (Loss)/Income (24,960 ) (8,131 ) (49,850 ) As of December 31, 2006 (audited) As of September 30, 2007 (unaudited) BALANCE SHEET DATA Cash 11,044 544 Total Assets 25,322 24,822 Total Liabilities 6,145 7,567 Stockholders’ Equity 19,177 17,255 WHERE YOU CAN FIND US Our corporate offices are located at 7415 Sherbrooke St. West, #1Montreal,
